DETAILED ACTION
	
Remarks
This communication is in responsive to the Response filed 11-17-2021. Claims 1, 3-7 and 9-12 are currently pending. Claim 7 has been amended. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08-22-2018 and 12-29-2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Allowable Subject Matter
Claims 1, 3-7 and 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art (US 2011/0294042) teaches a stainless steel separator for a fuel cell and method of manufacturing the stainless steel separator, wherein the stainless steel comprises impurities including C, N, Si, Mn, P, S, Cr, V, Ti, Nb (see Table 1, paragraphs 14-18) but fails to teach or fairly suggest that the ratio of Cr hydroxide/Cr oxide included in a passivation film of the stainless steel is more than 0.7 to 1.7. 
Applicant further provided objective evidence that shows that the stainless steel having the claimed composition and passivation film showed improved corrosion resistance (see Remarks filed 11-17-2021, pages 7-10). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729